

116 HR 1015 IH: Saint Francis Dam Disaster National Memorial Act
U.S. House of Representatives
2019-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1015IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2019Ms. Hill of California (for herself and Ms. Brownley of California) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide for the establishment of a national memorial and national monument to commemorate those killed by the collapse of the Saint Francis Dam on March 12, 1928, and for other purposes. 
1.Short titleThis Act may be cited as the Saint Francis Dam Disaster National Memorial Act. 2.DefinitionsIn this Act:
(1)MemorialThe term Memorial means the Saint Francis Dam Disaster National Memorial authorized under section 3(a). (2)MonumentThe term Monument means the Saint Francis Dam Disaster National Monument established by section 5(a).
(3)SecretaryThe term Secretary means the Secretary of Agriculture. (4)StateThe term State means the State of California.
3.Saint Francis Dam Disaster National Memorial
(a)EstablishmentThe Secretary may establish a memorial at the Saint Francis Dam site in the county of Los Angeles, California, for the purpose of honoring the victims of the Saint Francis Dam disaster of March 12, 1928. (b)RequirementsThe Memorial shall be—
(1)known as the Saint Francis Dam Disaster National Memorial; and (2)managed by the Forest Service.
(c)DonationsThe Secretary may accept, hold, administer, invest, and spend any gift, devise, or bequest of real or personal property made to the Secretary for purposes of developing, designing, constructing, and managing the Memorial. 4.Recommendations for Memorial (a)In generalNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to Congress recommendations regarding—
(1)the planning, design, construction, and long-term management of the Memorial; (2)the proposed boundaries of the Memorial;
(3)a visitor center and educational facilities at the Memorial; and (4)ensuring public access to the Memorial.
(b)ConsultationIn preparing the recommendations required under subsection (a), the Secretary shall consult with— (1)appropriate Federal agencies;
(2)State, Tribal, and local governments, including the Santa Clarita City Council; and (3)the public.
5.Establishment of Saint Francis Dam Disaster National Monument
(a)EstablishmentThere is established as a national monument in the State certain National Forest System land administered by the Secretary in the county of Los Angeles, California, comprising approximately 353 acres, as generally depicted on the map entitled Proposed Saint Francis Dam Disaster National Monument and dated September 12, 2018, to be known as the Saint Francis Dam Disaster National Monument. (b)PurposeThe purpose of the Monument is to conserve and enhance for the benefit and enjoyment of the public the cultural, archaeological, historical, watershed, educational, and recreational resources and values of the Monument.
6.Duties of the Secretary with respect to Monument
(a)Management plan
(1)In generalNot later than 4 years after the date of enactment of this Act, the Secretary shall develop a management plan for the Monument. (2)ConsultationThe management plan shall be developed in consultation with—
(A)appropriate Federal agencies; (B)State, Tribal, and local governments; and
(C)the public. (3)ConsiderationsIn developing and implementing the management plan, the Secretary shall, with respect to methods of protecting and providing access to the Monument, consider the recommendations of the Saint Francis Disaster National Memorial Foundation, the Santa Clarita Valley Historical Society, and the Community Hiking Club of Santa Clarita.
(b)ManagementThe Secretary shall manage the Monument— (1)in a manner that conserves and enhances the cultural and historic resources of the Monument; and
(2)in accordance with— (A)the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600 et seq.);
(B)the laws generally applicable to the National Forest System; (C)this Act; and
(D)any other applicable laws. (c)Uses (1)Use of motorized vehiclesThe use of motorized vehicles within the Monument may be permitted only—
(A)on roads designated for use by motorized vehicles in the management plan required under subsection (a); (B)for administrative purposes; or
(C)for emergency responses. (2)GrazingThe Secretary shall permit grazing within the Monument, where established before the date of enactment of this Act—
(A)subject to all applicable laws (including regulations and Executive orders); and (B)consistent with the purpose described in section 5(b).
7.Clarification on funding
(a)Use of existing fundsThis Act shall be carried out using amounts otherwise made available to the Secretary. (b)No additional fundsNo additional funds are authorized to be appropriated to carry out this Act. 
